Exhibit 10.5

EMPLOYMENT AGREEMENT

          AGREEMENT, made and entered into as of this 21st day of December,
2006, by and between, Security Capital Assurance Ltd, a Bermuda corporation (the
“Company”), and Edward B. Hubbard (the “Executive”).

          WHEREAS, the Executive has been employed by XL Capital Assurance, Inc
(“XLCA”) as President & Chief Operating Officer, which has included the business
of the Company;

          WHEREAS, the Executive and the Company desire that the Executive
continue to be the President & Chief Operating Officer of XLCA on the terms and
subject to the conditions set forth herein, effective upon the consummation of
the initial public offering of the common stock of the Company (the “IPO”);

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the Company, and
the Executive (the “Parties”) agree as follows:

          1. EMPLOYMENT.

          The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company, for the term of this Agreement as set forth
in Section 2, below, in the position and with duties and responsibilities set
forth in Section 3, below, and upon such other terms and conditions as are
hereinafter stated.

          2. TERM OF EMPLOYMENT.

          The stated term of employment under this Agreement shall commence at
the time of consummation of the IPO (the “Date of the Agreement”) and shall
continue through the close of business on the third anniversary of the Date of
the Agreement, subject to earlier termination as provided in Section 8, below,
and extension as provided in the next succeeding sentence. On the second
anniversary of the Date of the Agreement and on each anniversary thereafter, the
stated term of employment shall be automatically extended for an additional one
year unless the Company gives notice in writing to the Executive or the
Executive gives notice in writing to the Company at least three months prior to
such anniversary that the term is not to be so extended.

          3. POSITIONS, DUTIES AND RESPONSIBILITIES.

          (a) General. The Executive shall be employed as President and Chief
Operating Officer of XLCA. In such positions, the Executive shall have the
duties, responsibilities and authority normally associated with the office,
position and titles of such an officer of a financial guaranty company. In
carrying out his duties and responsibilities, the Executive shall report to the
Chief Executive Officer of XLCA or the Company. During the term of this
Agreement, the Executive shall devote his full business time to the business and
affairs of the Company and its subsidiaries, and shall use his best efforts,
skills and abilities to promote the interests of the Company and its
subsidiaries.

--------------------------------------------------------------------------------



          (b) Performance of Services. The Executive’s services under this
Agreement, which are global in nature, shall be performed in the greater New
York City metropolitan area, as reasonably requested by the Company, in
accordance with the guidelines established by the Company from time to time for
the location of the performance of services on behalf of the Company and its
subsidiaries. The Executive acknowledges that the Company may require the
Executive to travel to the extent such travel is reasonably necessary to perform
the services hereunder and that such travel may be extensive. To the extent
reasonably requested by the Company, and acceptable to Executive, the Executive
shall allocate greater business time to a location other than his principal
business location, if necessary.

          4. BASE SALARY.

          The Executive shall be paid a Base Salary by the Company of not less
than US$375,000.00, payable in accordance with the Company’s regular pay
practices. Such Base Salary shall be subject to annual review in accordance with
the Company’s practices for executives as in effect from time to time and may be
increased, but not decreased, at the discretion of the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”).

          5. BONUSES.

          In addition to the Base Salary provided for in Section 4, above, the
Executive shall be eligible for an annual cash bonus under the Company’s Annual
Incentive Compensation Plan as in effect from time to time, with an annual
target bonus equal to 150% of the Executive’s Base Salary. The Executive may be
awarded such annual bonuses thereunder as may be approved by the Compensation
Committee based on corporate, individual and business unit performance measures,
as appropriate, established or approved from time to time, by the Compensation
Committee. Any annual bonus shall be paid in cash in a lump sum no later than
March 15 following the year for which the annual bonus is paid, unless deferred
at the Executive’s option in accordance with the provisions of any applicable
deferred compensation plan of the Company or it subsidiaries in effect from time
to time and in compliance with Section 409A of the United States Internal
Revenue Code of 1986, as amended (the “Code”). Nothing in this Section 5 shall
confer upon the Executive any right to a minimum annual bonus.

          6. EMPLOYEE BENEFIT PROGRAMS.

          During the term of the Executive’s employment under this Agreement,
the Executive shall be entitled to participate in all employee retirement,
pension, welfare and benefit programs of the Company as are in effect from time
to time and in which similarly situated senior executives of the Company are
eligible to participate on the same terms as such other similarly situation
senior executives of the Company.

          7. BUSINESS EXPENSE REIMBURSEMENT AND FRINGE BENEFITS.

          During the term of the Executive’s employment under this Agreement,
the Executive shall be entitled to participate in the Company’s travel and
entertainment expense reimbursement programs and its executive fringe benefit
plans and arrangements, all in accordance with the terms and conditions of such
programs, plans and arrangements as in effect from time to

--------------------------------------------------------------------------------



time as applied to the Company’s similarly situated executives on the same terms
as such other similarly situation senior executives of the Company.

          8. TERMINATION OF EMPLOYMENT.

          (a) Termination due to Death. In the event the Executive dies during
the term of employment hereunder, the Executive’s spouse, if the spouse survives
the Executive, (or, if the Executive’s spouse does not survive him, the estate
or other legal representative of the Executive) shall be entitled to receive the
Base Salary as provided in Section 4, above, at the rate in effect at the time
of Executive’s death, to be paid in accordance with the Company’s regular
payroll practices, through the end of the sixth month after the month in which
the Executive dies. In addition to the above, the estate or other legal
representative of the Executive shall be entitled to:

 

 

 

          (i) any annual bonus awarded in accordance with the Company’s bonus
program but not yet paid under Section 5, above, to be paid at the time such
bonus would otherwise be due under the applicable program, and reimbursement of
business expenses incurred prior to death in accordance with Section 7(a) above,

 

 

 

          (ii) within 45 days after the date of death, a pro rata bonus for the
year of death in an amount determined by the Compensation Committee, but in no
event less than a pro rata portion of the Executive’s average annual bonus for
the immediately preceding three years (or the period of the Executive’s
employment with the Company, if less),

 

 

 

          (iii) the rights under any options to purchase equity securities of
the Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive
determined in accordance with the terms thereof,

 

 

 

          (iv) for a period of six months following the Executive’s death,
continued medical benefit plan coverage (including dental and vision benefits if
provided under the applicable plans) for the Executive’s immediate family
members, if any, under the Company’s medical benefit plans upon substantially
the same terms and conditions (including cost of coverage to the immediate
family members) as is then in existence for other senior executives during the
coverage period; provided, that, if the Executive’s immediate family members
cannot continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on substantially the same
after-tax basis as if continued participation had been permitted, and

 

 

 

          (v) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6, above, determined in
accordance with the applicable terms and provisions of such programs.


--------------------------------------------------------------------------------



          (b) Termination due to Disability. In the event the Executive’s
employment hereunder is terminated due to his disability, as determined under
the Company’s long-term disability plan, the Executive shall be entitled to:

 

 

 

          (i) the Base Salary as provided in Section 4, above, through the end
of the sixth month after the month in which the Executive’s employment
terminates due to disability, to be paid in accordance with the Company’s
regular payroll practices,

 

 

 

          (ii) any annual bonus awarded in accordance with the Company’s bonus
program but not yet paid under Section 5, to be paid at the time such bonus
would otherwise be due under the applicable program, and reimbursement of
business expenses incurred prior to termination of employment in accordance with
Section 7(a) above,

 

 

 

          (iii) within 45 days after the date of termination, a pro rata bonus
for the year of termination in an amount determined by the Compensation
Committee, but in no event less than a pro rata portion of the Executive’s
average annual bonus for the immediately preceding three years (or the period of
the Executive’s employment with the Company, if less),

 

 

 

          (iv) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive,
determined in accordance with the terms thereof,

 

 

 

          (v) for a period of six months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s immediate family members, if any) under the
Company’s medical benefit plans upon substantially the same terms and conditions
(including cost of coverage to the Executive) as is then in existence for other
executives during the coverage period; provided, that, if the Executive cannot
continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on substantially the same
after-tax basis as if continued participation had been permitted; provided
further, however, that, in the event the Executive becomes reemployed with
another employer and becomes eligible to receive medical benefits from such
employer, the medical benefits described herein shall immediately cease, and

 

 

 

          (vi) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6 above, determined in
accordance with the applicable terms and provisions of such programs.

          (c) TERMINATION FOR CAUSE.

 

 

 

          (i) The employment of the Executive under this Agreement may be
terminated by the Company for Cause, such termination to be effective upon the


--------------------------------------------------------------------------------




 

 

 

 

Company giving the Executive written notice of termination in accordance with
the provisions of this Agreement. For this purpose, “Cause” shall mean:

 

 

 

 

(A)

conviction of the Executive of a felony involving moral turpitude, dishonesty or
laws to which the Company or its Affiliates are subject in connection with the
conduct of its or their business;

 

 

 

 

(B)

the Executive, in carrying out his duties for the Company under this Agreement,
has been guilty of (1) willful misconduct or (2) substantial and continual
refusal by the Executive to perform the duties assigned to the Executive
pursuant to the terms hereof; provided, however, that any act or failure to act
by the Executive shall not constitute Cause for purposes of this Section
8(c)(i)(B) if such act or failure to act was committed, or omitted, by the
Executive in good faith and in a manner he reasonably believed to be in the
overall best interests of the Company, as the case may be. The determination of
whether the Executive acted in good faith and that he reasonably believed his
action to be in the Company’s overall best interest, as the case may be, will be
in the reasonable and good faith judgment of the Compensation Committee and/or
the Audit Committee; or

 

 

 

 

(C)

the Executive’s continued willful refusal to obey any lawful policy or
requirement duly adopted by the Company Board and the continuance of such
refusal after receipt of written notice.

 

 

 

 

          (ii) In the event of a termination for Cause under Section 8(c)(i),
above, the Executive shall be entitled only to:

 

 

 

 

(A)

Base Salary as provided in Section 4, above, at the rate in effect at the time
of his termination of employment for Cause, through the date on which
termination for Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

 

 

 

 

(B)

the rights under any options to purchase equity securities of the Company or
other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive, determined in
accordance with the terms thereof, and

 

 

 

 

(C)

the vested accrued benefits, if any, under employee benefit programs of the
Company, as provided in Section 6, above, and re-imbursement of properly
incurred unreimbursed business expenses under the business expense reimbursement
program as described in Section 7, above, determined in accordance with the
applicable terms and provisions of such employee benefit and expense
reimbursement programs; provided that the Executive shall not be entitled to any
such benefits unless the terms and provisions of such programs expressly state
that the Executive shall be entitled thereto in the event his employment is
terminated for Cause (as defined in this Agreement or otherwise).


--------------------------------------------------------------------------------




 

 

 

 

(d)

TERMINATION WITHOUT CAUSE.

 

 

 

 

          (i) Anything in this Agreement to the contrary notwithstanding, the
Executive’s employment may be terminated by the Company without Cause as
provided in this Section 8(d). A termination due to death or disability, as
described in Section 8(a) or (b), above, or a termination for Cause, as
described in Section 8(c), above, shall not be deemed a termination without
Cause under this Section 8(d). For the avoidance of doubt, if a notice of
non-renewal of this Agreement pursuant to Section 2 is issued by the Company
and, within six (6) months thereafter, a written notice is issued (x) by the
Company to the Executive of its intention to terminate the employment
relationship with Executive at the end of the Term or (y) by the Executive to
the Company of Executive’s intention to terminate the employment relationship
with the Company at the end of the Term, the termination of the Executive’s
employment at the end of the Term shall be considered a termination by the
Company without Cause hereunder.

 

 

 

 

          (ii) In the event the Executive’s employment is terminated by the
Company without Cause (x) prior to a Change in Control (other than as provided
in the last paragraph of Section 8(d)(iii), in which case the provisions of
Section 8(d)(iii) shall apply in lieu of this Section 8(d)(ii)) or (y) following
the Post-Change Period (as hereinafter defined), the Executive shall be entitled
to:

 

 

 

 

(A)

Base Salary as provided in Section 4, above, at the rate in effect at the time
of his termination of employment without Cause, through the date on which
termination without Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

 

 

 

 

(B)

provided the Executive executes and does not revoke a reasonable general release
of employment liability claims against the Company and its affiliates in form
and substance satisfactory to the Company, a cash lump sum payment made within
30 days after termination of employment equal to (x) two times the Executive’s
annual Base Salary, at the annual rate in effect in accordance with Section 4,
above, immediately prior to such termination and (y) one times the higher of the
targeted annual bonus for the year of such termination, if any, or the average
of the Executive’s annual bonus payable by the Company or its subsidiaries for
the three years immediately preceding the year of termination (or such shorter
period during which the Executive has been employed by any of such entities),

 

 

 

 

(C)

any annual bonus awarded in accordance with the Company’s bonus program but not
yet paid under Section 5, above, to be paid at the time such bonus would
otherwise be due under the applicable program, and reimbursement of business
expenses incurred prior to termination of employment in accordance with Section
7(a) above,

 

 

 

 

(D)

the rights under any options to purchase equity securities of the Company or
other rights with respect to equity securities of the Company, including


--------------------------------------------------------------------------------




 

 

 

 

 

any restricted stock or other securities, held by the Executive, or rights to
any cash-based long term incentives, determined in accordance with the terms
thereof or the applicable plan,

 

 

 

 

(E)

for a period of twenty-four months following the termination of the Executive’s
employment, continued medical benefit plan coverage (including dental and vision
benefits if provided under the applicable plans) for the Executive (and the
Executive’s immediate family members, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other senior
executives during the coverage period; provided, that, if the Executive cannot
continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on substantially the same
after-tax basis as if continued participation had been permitted; provided,
however, that, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical benefits from such employer,
the medical benefits described herein shall immediately cease, and

 

 

 

 

(F)

the vested accrued benefits, if any, under the employee benefit programs of the
Company, as provided in Section 6 above, determined in accordance with the
applicable terms and provisions of such programs.

 

 

 

 

          (iii) In the event the Executive’s employment is terminated by (x) the
Company without Cause within the twenty-four month period following a Change in
Control (as defined in Exhibit A hereto) (the “Post-Change Period”) or (y) the
Executive terminates his employment for “Good Reason” (as defined in Exhibit B
hereto) during the Post-Change Period, the Executive shall be entitled to the
following, paid in the case of amounts set forth in (A), (B), (C) and (D) below
within 30 days after termination of employment:

 

 

 

 

(A)

Base Salary as provided in Section 4, above, at the rate in effect at the time
of his termination of employment, through the date on which termination occurs,

 

 

 

 

(B)

a cash lump sum payment equal to two times the Executive’s annual Base Salary,
at the rate in effect in accordance with Section 4, above, or immediately prior
to such termination or Change in Control, whichever is greater,

 

 

 

 

(C)

a cash lump sum payment equal to two times the higher of (i) the average annual
bonus awarded to the Executive by the Company or its subsidiaries in the three
years prior to the year in which the Change in Control occurs (or shorter period
during which the Executive had been employed by any of such entities), or
(ii) the Executive’s target annual bonus, if any, for the year of such
termination,


--------------------------------------------------------------------------------




 

 

 

 

(D)

an amount equal to (i) the higher of (x) the bonus actually awarded to the
Executive by the Company for the year immediately preceding the year in which
the Change in Control occurs or (y) the targeted amount of bonus, if any, that
would have been awarded to the Executive in respect of the year in which the
termination of employment occurs, multiplied by (ii) a fraction, the numerator
of which is the number of months or fraction thereof in which the Executive was
employed by the Company in the year of termination of employment, and the
denominator of which is 12,

 

 

 

 

(E)

options to purchase equity securities of the Company or other rights with
respect to equity securities of the Company held by the Executive shall
immediately vest in full and shall continue to be exercisable for three years
from the date of termination of employment, notwithstanding the Executive’s
termination of employment, or the original full term of the option or other
right, if shorter, and cash-based long term incentives in accordance with the
terms of the applicable plan,

 

 

 

 

(F)

for a period of twenty-four months following the termination of the Executive’s
employment, continued medical benefit plan coverage (including dental and vision
benefits if provided under the applicable plans) for the Executive (and the
Executive’s immediate family members, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other senior
executives during the coverage period; provided, that, if the Executive cannot
continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on substantially the same
after-tax basis as if continued participation had been permitted; provided,
however, that, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical benefits from such employer,
the medical benefits described herein shall immediately cease, and

 

 

 

 

(G)

full and immediate vesting under the Company’s retirement plans as of the date
of termination, to the extent permitted by applicable law; provided, however,
that if such full and immediate vesting cannot be provided under a retirement
plan under applicable law, then economically equivalent benefits shall be
provided through arrangements outside the applicable retirement plan.

          Anything in this Agreement to the contrary notwithstanding, the
Executive shall be entitled to the benefits described in (A)-(G) above, if the
Executive’s employment with the Company is terminated by the Company (other than
for Cause) within one year prior to the date on which a Change in Control
occurs, and it is reasonably demonstrated that such termination (i) was at the
request of a third party who has taken steps reasonably calculated or intended
to effect the Change in Control or (ii) otherwise arose in connection with or
anticipation of the Change in Control; provided, however, that in such event,
amounts will be payable hereunder only following the Change in Control (and
within 10 days thereafter).

--------------------------------------------------------------------------------




 

 

 

(iv) If, in situations where Section 8(d)(iii) does not apply, at any time
during the term of the Executive’s employment hereunder, duties are assigned to
the Executive that are materially inconsistent with his position, or the Company
does not cure any other material breach by it of any provision of Sections 3
through 7, 14 and 17 of this Agreement within 30 calendar days following written
notice of same by the Executive (which written notice must be given within 30
calendar days after such breach), the Executive shall have the right to
terminate his employment within 30 calendar days of the Company’s failure to
rescind such assignment in accordance with the proviso below or of such failure
to cure a breach, as the case may be, and such termination shall be deemed a
termination by the Company without Cause under Section 8(d)(ii), above,
provided, in the case of assignment of inconsistent duties, the Executive shall
have given the Company written notice of his decision within 30 calendar days of
such assignment and shall not, within 30 calendar days thereafter, have had the
assignment of inconsistent duties rescinded.

          (e) VOLUNTARY TERMINATION BY THE EXECUTIVE. The Executive may
voluntarily terminate his employment prior to the expiration of the term of this
Agreement upon at least three months’ prior written notice to the Company,
provided such termination shall constitute a voluntary termination and, except
as provided in Section 8(d)(iii) or Section 8(d)(iv), above, in such event the
Executive shall be limited to the same rights and benefits as applicable to a
termination by the Company for Cause as provided in Section 8(c), above. A
voluntary termination in accordance with this Section 8(e) shall not be deemed a
breach of this Agreement. A termination of the Executive’s employment due to
disability or death as described in Section 8(b) or 8(a), above, a termination
by the Executive which the Executive is entitled to treat as a termination by
the Company pursuant to Section 8(d), above, or a termination by the Executive
under Section 8(d)(iv), above, shall not be deemed a voluntary termination
within the meaning of this Section 8(e). For the avoidance of doubt, a notice of
non-renewal of the Agreement pursuant to Section 2 above issued by the Executive
shall not be considered a voluntary termination within the meaning of this
Section 8(e).

          9. EXCISE TAX PAYMENTS.

          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) any payment or distribution made, or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit or accelerated vesting or exercisability of any
award) by the Company to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code (or any successor provision or similar excise tax),
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), (ii) the aggregate
amount of the Executive’s Parachute Payments (as defined in Section
280G(b)(2)(A) of the Code) is less

--------------------------------------------------------------------------------



than 3.25 times the Executive’s Base Amount (as defined in Section 280G(b)(3)(A)
of the Code), and (iii) no such Payment would be subject to the Excise Tax if
the payments set forth in Section 8(d)(iii)(B) and (C) hereof were each reduced
by up to 20 percent, then the payments set forth in Section 8(d)(iii)(B) and (C)
will each be reduced to the smallest extent possible (and in no event by more
than 20 percent in the aggregate) such that no Payment is subject to the Excise
Tax.

          (b) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) the aggregate amount of the Executive’s
Parachute Payments equals or exceeds 3.25 times the Executive’s Base Amount,
(ii) the aggregate amount of the Executive’s Parachute Payments is less than
3.25 times the Base Amount but one or more Payments would be subject to the
Excise Tax even if the payments set forth in Section 8(d)(iii)(B) and (C) hereof
were each reduced by 20 percent, or (iii) notwithstanding a reduction in
payments pursuant to Section 9(a) above, an Excise Tax is payable by the
Executive on one or more Payments, then, in any such case, Payments shall not be
reduced and the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any income or Excise Tax) imposed upon the Gross-Up Payment and
any interest or penalties imposed with respect to such taxes, the Executive
retains from the Gross-Up Payment an amount equal to the Excise Tax imposed upon
the Payments.

          (c) Subject to the provisions of Section 9(d), all determinations
required to be made under this Section 9, including determination of whether a
Gross-Up Payment is required and of the amount of any such Gross-Up Payment,
shall be made by a nationally recognized independent public accounting firm
selected by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the date of termination of the Executive’s employment, if applicable, or
such earlier time as is reasonably requested. The initial Gross-Up Payment, if
any, as determined pursuant to this Section 9(c), shall be paid to the Executive
within five business days of the receipt of the Accounting Firm’s determination.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion that he has
substantial authority not to report any Excise Tax on his Federal income tax
return. Any determination by the Accounting Firm meeting the requirements of
this Section 9(c) shall be binding upon the Company and the Executive, subject
only to payments pursuant to the following sentence based on a determination
that additional Gross-Up Payments should have been made, consistent with the
calculations required to be made hereunder (the amount of such additional
payments are referred to herein as the “Gross-Up Underpayment”). In the event
that the Company exhausts its remedies pursuant to Section 9(d) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. The fees and disbursements of
the Accounting Firm shall be paid by the Company.

          (d) The Executive shall notify the Company in writing of any claim by
the United States Internal Revenue Service that, if successful, would require
the payment by the Executive of any Excise Tax and, therefore, the payment by
the Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than 30 business days after the Executive receives
written notice of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive

--------------------------------------------------------------------------------



shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires, in good faith, to contest such claim (which notice shall
set forth the bases for such contest) and that it will bear the costs and
provide the indemnification as required by this sentence, the Executive shall,
in good faith:

 

 

 

          (i) give the Company any information reasonably requested by the
Company relating to such claim,

 

 

 

          (ii) take such action in connection with contesting such claim as the
Company shall, in good faith, reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
the Executive,

 

 

 

          (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and

 

 

 

          (iv) permit the Company to participate, in good faith, in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of all costs and expenses.

          Without limitation on the foregoing provisions of this Section 9(d),
the Company shall, exercising good faith, control all proceedings taken in
connection with such contest and, at its sole option (but in good faith), may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option (but in good faith), either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to the
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority. If, after the receipt by the Execu-

--------------------------------------------------------------------------------



tive of an amount advanced by the Company pursuant to Section 9(d), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 9(d)) promptly pay to the Company, as the case may be, the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(d), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then any obligation of the Executive to repay such advance shall
be forgiven and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

          Notwithstanding any provision herein to the contrary, the Executive’s
failure to strictly comply with the notice provisions set forth in this Section
9, so long as such failure does not prevent the Company from contesting an
excise tax claim, shall not adversely affect the Executive’s rights under this
Section 9.

          10. NO MITIGATION; NO OFFSET.

          In the event of any termination of employment under Section 8, above,
the Executive shall be under no obligation to mitigate damages or seek other
employment, and, except as expressly set forth herein, there shall be no offset
against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain.

          11. NONCOMPETITION AND NONSOLICITATION.

          The Executive represents and warrants that, to the best of his
knowledge, he is not using the confidential or proprietary information of any
other person in violation of any agreement or rights of others known to him. The
Executive agrees that the products of the Company and its Affiliates shall
constitute the exclusive property of the Company and its Affiliates.

          For the avoidance of doubt, all trademarks, policy language or forms,
products or services (including products and services under development), trade
names, trade secrets, service marks, designs, computer programs and software,
utility models, copyrights, know-how and confidential information, applications
for registration of any of the foregoing and the right to apply for them in any
part of the world (whether any of the foregoing shall be registered or
unregistered) created or discovered or participated in by the Executive during
the course of his employment (whether or not pursuant to the terms of this
Agreement) or under the instructions of the Company or its Affiliates are and
shall be the absolute property of the Company and its Affiliates, as
appropriate. Without limiting the foregoing, the Executive hereby assigns to the
Company any and all of the Executive’s right, title and interest, if any,
pertaining to the financial products insurance and reinsurance (including,
without limitation, finite insurance and reinsurance), risk assumption, risk
management, brokerage, financial and other products or services developed or
improved upon by the Executive (including, without limitation, any related
“know-how”) while employed by the Company or its Affiliates, including any
patent, trademark, trade name, copyright, ownership or other right that may
pertain thereto.

--------------------------------------------------------------------------------



          Since Executive has obtained and is likely to obtain in the course of
Executive’s employment with the Company and its Affiliates knowledge of trade
names, trade secrets, know-how, products and services (including products and
services under development), techniques, methods, lists, computer programs and
software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
Executive hereby undertakes that:

 

 

 

          (i) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) encourage, entice, solicit or
endeavor to encourage, entice or solicit away from employment with the Company
or its Affiliates, or hire or cause to be hired, any officer or employee of the
Company or its Affiliates (or any individual who was within the prior twelve
months an officer or employee of the Company or its Affiliates), or encourage,
entice, solicit or endeavor to encourage, entice or solicit any individual to
violate the terms of any employment agreement or arrangement between such
individual and the Company or any of its Affiliates;

 

 

 

          (ii) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) interfere with or disrupt or seek to
interfere with or disrupt (A) the relationships between the Company and its
Affiliates, on the one hand, and any customer or client of the Company and its
Affiliates, on the other hand, (including any reinsured party) who during the
period of twenty-four months immediately preceding such termination shall have
been such a customer or client, or (B) the supply to the Company and its
Affiliates of any services by any supplier or agent or broker who during the
period of twenty-four months immediately preceding such termination shall have
supplied services to any such person, nor will Executive interfere or seek to
interfere with the terms on which such supply or agency or brokering services
during such period as aforesaid have been made or provided; and

 

 

 

          (iii) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) whether as an employee, consultant,
partner, principal, agent, distributor, representative or stockholder (except
solely as a less than one percent stockholder of a publicly traded company),
engage in any activities in Bermuda, the United Kingdom or the United States if
such activities are competitive with the businesses that (i) are then being
conducted by the Company or its Affiliates and (ii) during the period of the
Executive’s employment were either being conducted by the Company or its
Affiliates or actively being developed by the Company or its Affiliates.

          The provisions of the immediately preceding sentence shall continue as
long as the Executive is employed by the Company or its Affiliates and such
provisions shall continue in effect after such employment is terminated for any
reason under Section 8 until the first anniversary of such termination, provided
that if such employment is terminated by the Company under Section 8(d)(iii) or
by the Executive under Section 8(d)(iii), the provisions of clauses (ii) and
(iii) shall automatically terminate upon such termination of employment, unless
the Company elects, in writing, upon such termination to continue the provisions
of clauses (ii) and (iii) in effect

--------------------------------------------------------------------------------



through the six-month anniversary of such termination of employment, in which
case the Company shall be obligated to pay the Executive, in addition to any of
the Executive’s rights under Section 8(d)(iii), a lump sum payment equal to the
sum of (x) six months of his Base Salary and (y) one half of the Executive’s
average annual bonus payable by the Company or its subsidiaries for the three
years (or shorter period of employment by any of such entities) immediately
preceding the year of termination, and such lump sum payment shall be made
within 30 days following termination of employment.

          For purposes of this Agreement, an “Affiliate” of the Company means
any person, directly or indirectly, through one or more intermediaries,
controlled by the Company, and such term shall specifically include, without
limitation, the Company’s majority-owned subsidiaries.

          The limitations on the Executive set forth in this Section shall also
apply to any agent or other representative acting on behalf of Executive.

          While the restrictions aforesaid are stated to be reasonable in all
the circumstances it is also recognized that restrictions of the nature in
question may fail for reasons unforeseen and accordingly it is hereby declared
and agreed that if any of such restrictions or the geographic or other scope
thereof shall be adjudged to be void as going beyond what is reasonable in the
circumstances for the protection of the interests of the Company and its
Affiliates but would be valid if part of the wording thereof were deleted and/or
the periods (if any) thereof reduced and/or geographic or other area dealt with
thereby reduced in scope then said restrictions shall apply with such
modifications as may be necessary to make them valid and effective.

          Nothing contained in this Section 11 shall limit in any manner any
additional obligations to which Executive may be bound pursuant to any other
agreement or any applicable law, rule or regulation and Section 11 shall apply,
subject to its terms, after employment has terminated for any reason.

          12. CONFIDENTIAL INFORMATION.

          The Executive covenants that he shall not, without the prior written
consent of the Company, use for the Executive’s own benefit or the benefit of
any other person or entity other than the Company and its Affiliates or disclose
to any person, other than an employee of the Company or other person to whom
disclosure is necessary to the performance by the Executive of his duties in the
employ of the Company, any confidential, proprietary, secret, or privileged
information about the Company or its Affiliates or their business or operations,
including, but not limited to, information concerning trade secrets, know-how,
software, data processing systems, policy language and forms, inventions,
designs, processes, formulae, notations, improvements, financial information,
business plans, prospects, referral sources, lists of suppliers and customers,
legal advice and other information with respect to the affairs, business,
clients, customers, agents or other business relationships of the Company or its
Affiliates. Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret, confidential proprietary or privileged information or data
relating to the Company or any of its Affiliates or predecessor companies, and
their respective businesses, which shall have been obtained by Executive during
his employment, unless and until such information has become known to the public
generally (other than as a result of unauthorized disclosure by the Executive)
or unless he is required to disclose such infor-

--------------------------------------------------------------------------------



mation by a court or by a governmental body with apparent authority to require
such disclosure. The foregoing covenant by the Executive shall be without
limitation as to time and geographic application for so long as the information
remains Confidential and proprietary to the Company and is not readily available
to the public and this Section 12 shall apply in accordance with its terms after
employment has terminated for any reason. The Executive acknowledges and agrees
that he shall have no authority to waive any attorney-client or other privilege
without the express prior written consent of the Compensation Committee as
evidenced by the signature of the Company’s General Counsel.

          13. WITHHOLDING.

          Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.

          14. SUBSIDIARY SERVICES AND GUARANTEE.

          (a) Each of SCA Holdings US Inc and XL Financial Assurance Ltd
(together, the “Guarantors”) hereby agrees to be jointly and severally liable,
together with the Company, for the performance of all obligations and duties,
and the payment of all amounts, due to the Executive under this Agreement.

          (b) All of the terms and provisions of this Agreement relating to the
Executive’s employment by the Company shall likewise apply mutatis mutandis to
the Executive’s employment by any of its subsidiaries, it being understood that
if the Executive’s employment with the Company is terminated, his employment
with its subsidiaries shall also be terminated and the Executive shall be
required to resign immediately from all directorships and other positions held
by the Executive in the Company and its subsidiaries or in any other entities in
respect of which the Executive was acting as a representative or designee of the
Company or its subsidiaries in connection with his employment.

          15. ENTIRE AGREEMENT.

          This Agreement, together with the Exhibits, contains the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Company and the Executive
with respect thereto.

          16. ASSIGNABILITY; BINDING NATURE.

          This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs and assigns. No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his right to compensation and benefits hereunder,
which may be transferred by will or operation of law subject to the limi-

--------------------------------------------------------------------------------



tations of this Agreement. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation or amalgamation or scheme of arrangement in which the Company is
not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of the Company, provided that the assignee or transferee is
the successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes by operation of law or in writing duly executed
by the assignee or transferee all of the liabilities, obligations and duties of
the Company, as contained in this Agreement, either contractually or as a matter
of law.

          17. INDEMNIFICATION.

          The Executive shall be provided indemnification by the Company to the
maximum extent permitted by applicable law and its charter documents. In
addition, he shall be covered by a directors’ and officers’ liability policy
with coverage for all directors and officers of the Company in an amount equal
to at least US$25,000,000. Such directors’ and officers’ liability insurance
shall be maintained in effect for a period of six years following termination of
the Executive’s employment for any reason other than pursuant to Section 8(c) or
Section 8(e) hereof.

          18. SETTLEMENT OF DISPUTES.

          (a) Any dispute between the Parties arising from or relating to the
terms of this Agreement or the Executive’s employment with the Company or its
Affiliates shall, except as provided in Section 18(b) or Section 18(c), be
resolved by binding arbitration held in New York City in accordance with the
rules of the American Arbitration Association.

          (b) Executive acknowledges that the Company and its Affiliates will
suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if Executive breaches his obligations under Section 11 or 12.
Accordingly, Executive agrees that the Company and its Affiliates will be
entitled, in addition to any other available remedies, to obtain injunctive
relief against any breach or prospective breach by Executive of his obligations
under Section 11 or 12 in any Federal or state court sitting in the City and
State of New York or court sitting in Bermuda or the United Kingdom, or, at the
Company’s or any Affiliate’s election, in any other jurisdiction in which
Executive maintains his residence or his principal place of business. Executive
hereby submits to the non-exclusive jurisdiction of all those courts for the
purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain such injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail
or delivery, addressed to the last address of Executive known to the Company or
its Affiliates, or in any other manner authorized by law. Executive further
agrees that, in addition to any other remedies available to the Company or its
Affiliates by operation of law or otherwise, because of any breach by Executive
of his obligations under Section 11 or 12 he will forfeit any and all bonus and
rights to any payments to which he might otherwise then be entitled by virtue
hereof and such payments may be suspended so long as any good faith dispute with
respect thereto is continuing; provided, however, that payments, benefits and
other rights and privileges of the Executive under this Agreement following
termination of the Executive’s employment during a Post Change Period shall not
be forfeited, suspended,

--------------------------------------------------------------------------------



offset, diminished or otherwise altered in any way on account of any breach or
prospective breach of Section 11, Section 12 or any other provision of this
Agreement alleged by the Company.

          (c) Notwithstanding any other provision of this Agreement, the
Executive may elect to resolve any dispute involving a breach or alleged breach
of this Agreement following termination of the Executive’s employment during a
Post-Change Period in any Federal or State court sitting in the City and State
of New York or court sitting in Bermuda or the United Kingdom. The Company
hereby submits to the non-exclusive jurisdiction of all those courts for the
purposes of any such actions or proceedings instituted by the Executive, and the
Company agrees that process in any or all of such actions or proceedings may be
served by registered mail or delivery, addressed to the Company as set forth in
Section 20, or in any other manner authorized by law. The Company shall pay all
costs associated with any court proceeding under this Section 18(c) without
regard to the outcome of such proceeding, including all legal fees and expenses
of the Executive, who shall be reimbursed for all such costs promptly upon
written demand therefor by the Executive.

          (d) Each Party shall bear its own costs incurred in connection with
any proceeding under Sections 18(a) or 18(b) hereof, including all legal fees
and expenses; provided, however, that the Company shall bear all such costs of
the Executive (to the extent such costs are reasonable) if the Executive
substantially prevails in the proceeding. The Executive shall be reimbursed by
the Company for all such reasonable costs promptly upon written demand therefore
by the Executive which is and is supported by documentation of such costs.

          19. AMENDMENT OR WAIVER.

          No provision in this Agreement may be amended unless such amendment is
agreed to in writing, signed by the Executive and by a duly authorized officer
of the Company. No waiver by any Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. Except as set forth in Exhibit B, any
waiver must be in writing and signed by the Executive or a duly authorized
officer of the Company, as the case may be.

          20. NOTICES.

          Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by courier, or by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently by similar process give notice of:

If to the Company:

Security Capital Assurance Ltd
One Bermudiana Road
Hamilton HM11, Bermuda
Att’n: Chief Executive Officer

--------------------------------------------------------------------------------



If to the Executive:

To the last address delivered to
the Company by the Executive in
the manner set forth herein.

Copy to: Cole, Schotz, Meisel, Forman & Leonard, P.A.
25 Main Street
Hackensack, New Jersey 07601
Attn: Michael Forman, Esq.

          21. IPO CONTINGENCY.

          For the avoidance of doubt, the effectiveness of this Agreement is
contingent upon the consummation of the IPO, and if the IPO is not consummated
by December 1, 2006 this Agreement shall be null and void.

          22. SEVERABILITY.

          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

          23. SURVIVORSHIP.

          The respective rights and obligations of the Parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

          24. REFERENCE.

          In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative.

          25. GOVERNING LAW.

          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without reference to the
principles of conflict of laws.

          26. SECTION 409A.

          It is intended that this Agreement will comply with Section 409A of
the Code (and any regulations and guidelines issued thereunder) to the extent
the Agreement is subject thereto, and the Agreement shall be interpreted on a
basis consistent with such intent. If an amendment of the Agreement is necessary
in order for it to comply with Section 409A, the par-

--------------------------------------------------------------------------------



ties hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.

          27. HEADINGS.

          The heading of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

          28. COUNTERPARTS.

          This Agreement may be executed in one or more counterparts.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

 

 

 

SECURITY CAPITAL ASSURANCE LTD

 

 

 

By: /s/ Paul S. Giordano

 

 

 

EDWARD B. HUBBARD

 

 

 

/s/ Edward B. Hubbard

 

 

 

GUARANTORS:

 

 

 

SCA HOLDINGS US INC

 

 

 

By: /s/ Paul S. Giordano

 

 

 

XL FINANCIAL ASSURANCE LTD

 

 

 

By: /s/ Paul S. Giordano


--------------------------------------------------------------------------------



EXHIBIT A

CHANGE IN CONTROL

          For purposes of this Agreement, “Change in Control” shall mean:

          (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of 30% or more
of either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”);provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition by the Company or any of its Subsidiaries; (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries; (iii) any acquisition by
any corporation with respect to which, following such acquisition, more than 60%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such acquisition in substantially
the same proportions as their ownership, immediately prior to such acquisition,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be (unless a Person’s ownership of the acquiring
corporation results in that Person directly or indirectly owning 30% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities);
or (iv) any acquisition by XL Capital Ltd or its wholly-owned subsidiaries
unless, at any time after the Effective Date and prior to such acquisition, XL
Capital Ltd and its subsidiaries own less than 30% of the Outstanding Company
Voting Securities;

          (ii) during any period of two consecutive years, individuals who, as
of the beginning of such period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the beginning of
such period whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);

--------------------------------------------------------------------------------



          (iii) consummation of a reorganization, scheme of arrangement, merger,
consolidation or similar transaction (collectively, a “Transaction”), in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and outstanding Company Voting Securities immediately prior
to such Transaction, do not, following such Transaction, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Transaction in
substantially the same proportions as their ownership, immediately prior to such
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be;

          (iv) consummation of a sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which following such sale or other disposition, more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportions as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; or

          (v) approval by the shareholders of the Company of a complete
liquidation or dissolution (or similar transaction) of the Company.

--------------------------------------------------------------------------------



EXHIBIT B

GOOD REASON

          For purposes of this Agreement, “Good Reason” shall mean any of the
following, unless done with the prior express written consent of the Executive:

 

 

 

     (i) (A) The assignment to Executive of duties inconsistent with Executive’s
position (including duties, responsibilities, status, titles or offices as set
forth in Section 3 hereof); or (B) any elimination, diminution or reduction of
Executive’s duties or responsibilities except in connection with the termination
of Executive’s employment for Cause, disability or as a result of Executive’s
death or by Executive other than for Good Reason; and for purposes for this
clause (i), the determination of whether there has been a reduction of duties or
responsibilities or an assignment of duties inconsistent with the Executive’s
position shall take into account the Executive’s duties, responsibilities and
position with the ultimate parent of the parent/subsidiary group as a whole
which includes the Company;

 

 

 

     (ii) The (A) reduction in Executive’s Base Salary from the level in effect
immediately prior to the Change in Control, or (B) payment of an annual bonus in
an amount less than the lesser of (x) the most recent annual bonus paid prior to
the Change in Control or (y) the greater of (I) the most recent target bonus, if
any, established prior to the Change in Control or (II) the annual average bonus
paid for the preceding three complete years prior to the Change in Control (or
such lesser number of complete years as the Executive shall have been employed
by the Company);

 

 

 

     (iii) The failure by the Company to obtain the specific written assumption
of this Agreement by any successor or assign of the Company or any person
acquiring substantially all of the Company’s assets;

 

 

 

     (iv) Any breach by the Company of any provision of this Agreement or any
agreements entered into pursuant thereto that remains uncured for 20 calendar
days following written notice of same by the Executive;

 

 

 

     (v) Notwithstanding the provisions of Section 3(b) of this Agreement,
requiring the Executive to be based at any office or location that is greater
than 35 miles from the office or location at which the Executive was principally
located immediately prior to the Change in Control;

 

 

 

     (vi) During the Post Change Period, (A) the failure to continue in effect
any compensation or incentive plan in which Executive participates immediately
prior to the time of the Change in Control unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan providing Executive with
at least the same aggregate economic opportunity on an after-tax basis available
to the Executive immediately prior to the Change in Control) has been made with
respect to such plan in connection with the Change in Control, or the failure to
continue Executive’s participation therein on substan-


--------------------------------------------------------------------------------




 

 

 

tially the same basis both in terms of the amount of benefits provided and the
level of his participation relative to other participants, as existed at the
time of the Change in Control; or (B) the failure to continue to provide
Executive with benefits and coverage at least as favorable in the aggregate as
those enjoyed by him under the Company’s pension, life insurance, medical,
health and accident, disability, deferred compensation or savings plans in which
he was participating at the time of the Change in Control; or

 

 

 

     (vii) The failure by the Company to pay within 7 calendar days of the due
date any amounts due under any benefit or compensation plan, including any
deferred compensation plan.

Notwithstanding any provision in this Agreement to the contrary, the Executive
must give written notice of his intention to terminate his employment for Good
Reason within sixty (60) days after the act or omission which constitutes Good
Reason, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such act or omission.

-2-

--------------------------------------------------------------------------------